FILED
                            NOT FOR PUBLICATION                              DEC 22 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONNIE FEKRAT,                                    No. 12-56515

              Petitioner - Appellant,             D.C. Nos.    2:11-cv-10006-PA
                                                               2:08-cr-01028-PA-2
  v.

UNITED STATES OF AMERICA,                         MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                     Argued and Submitted November 19, 2014
                               Pasadena, California

Before: SCHROEDER, PREGERSON, and NGUYEN, Circuit Judges.

       Ronnie Fekrat (“Fekrat”) appeals the district court’s denial of his petition

under 28 U.S.C. § 2255. We have jurisdiction under 28 U.S.C. § 2253. We review

the district court’s decision de novo, United States v. Aguirre-Ganceda, 592 F.3d

1043, 1045 (9th Cir. 2010), and affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Fekrat contends that the government permitted witness Johnson to testify

falsely in violation of Napue v. Illinois, 360 U.S. 264 (1959). Fekrat’s argument

relies mainly on a purported secret deal between the government and Johnson for a

six-month sentence. However, Fekrat has failed to show that any secret deal

existed. Fekrat’s interpretation of an email authored by a lawyer working for

Fekrat’s prior counsel regarding a plea deal for a six-month sentence is flatly

contradicted by sworn declarations from the attorneys–that is, the prosecutor and

Johnson’s attorney–who allegedly entered into the secret deal. Fekrat’s

interpretation of the email is also illogical. If such a deal existed, Fekrat’s counsel

is likely the last person that Johnson’s attorney would have told about the secret

agreement.

      Further, Fekrat’s contention that Johnson lied about the written cooperation

plea agreement is unpersuasive. The defense extensively cross-examined Johnson

about his written plea agreement, during which Johnson admitted that he had a

“plea bargain” with the government. Moreover, the jury heard a stipulation about

the existence of the agreement and the possibility that the government might make

a substantial assistance motion to reduce Johnson’s sentence. Thus, any possible

confusion created by Johnson’s testimony is immaterial. See United States v.

Zuno-Arce, 339 F.3d 886, 889 (9th Cir. 2003) (stating that, in order to establish a


                                           2
Napue error, a defendant must show, among other factors, “that the false testimony

was material.”).

      We do not reach Fekrat’s uncertified issues. Cf. 9th Cir. R. 22-1(e).

      AFFIRMED.




                                         3